DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15, 21 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to transmit/generate random access preamble aligned with the boundaries of OFDM symbol.
		Park et al (US 20180220466 A1) discloses that the UE transmits random access preamble including a guard time TGT (Fig. 6-8). Therefore, Park does not disclose a RACH preamble without guard time.
		Zhang et al (US 20180375698 A1) discloses that a base station transmits preamble configuration to the UE and the UE generates RACH preamble based on the configuration received from the base station. The random access preamble comprises a cyclic prefix, a sequence and a guard time (Par 0010, Par 0037-0041).
		Zhang’s RACH preamble includes guard time and therefore, does not disclose a RACH preamble without guard time.
		Qualcomm Inc (PRACH design consideration, R1-1700790) discloses multiple options for RACH preamble and each option includes a guard time (Pg. 1, Introduction, Pg. 3-5, Section 3.2-4.1). Therefore, Qualcomm does not disclose a RACH preamble without guard time.

 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473